Appeal by defendant, as limited by his briefs, from so much of a judgment of the Supreme Court, Queens County (Groh, J.), rendered June 8, 1982, as convicted him of murder in the second degree (felony murder) and robbery in the first degree, upon a jury verdict, and imposed concurrent, indeterminate terms of imprisonment of 20 years to life and 4 to 12 years, respectively.
Judgment affirmed, insofar as appealed from.
Defendant’s claims of error with respect to the court’s final charge and supplemental instructions, most of which have not been preserved for appellate review as a matter of law, do not warrant reversal. Though less than exemplary, the final charge and supplementary instructions did not prejudice defendant’s right to a fair trial.
Furthermore, defendant’s contention that the sentence imposed for his conviction of felony murder is "unduly harsh” and should be reduced "[i]n the interests of justice” is unpersuasive. The sentencing Judge neither abused his discretion nor failed to observe sentencing principles (People v Suitte, 90 AD2d 80), and, in view of defendant’s rather extensive criminal record and the particularly brutal nature of the instant offense, we are not inclined to impose a different sentence (see, People v Suitte, supra; see also, People v Roman, 84 AD2d 851).
Finally, defendant’s pro se contention has not been preserved for appellate review and, in any event, is without merit (cfi People v Robertson, 12 NY2d 355). Lazer, J. P., O’Connor, Weinstein and Niehoíf, JJ., concur.